DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-18 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I- claims 1-11, drawn to a method of making/screening mesenchymal stem cells (MSCs).
Group II- claims 12-16, drawn to a composition of MSCs.
Group III- claims 17 and 18, drawn to a method of treatment using MSCs.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The application has claims drawn to the following patentably distinct species:
The species are: (i) the diseases of claim 7 and (ii) the autoimmune disease of claim 8.
Applicant is required to make the following species elections:
Election of ONE single disclosed species of disease provided for by claim 7, which are: (1) graft versus-host disease, (2) rejection in organ transplantation, (3) humoral rejection, (4) an autoimmune disease, (5) or an allergic disease.
Election of ONE single disclosed species of disease provided for by claim 8 and corresponding the species election of group (i), which are: (1) Chron’s disease, (2) erythema, (3) atopy, (4) rheumatoid arthritis, (5) Hashimoto’s thyroiditis, (6) malignant anemia, (7) Edision’s disease, (8) Type I diabetes, (9) lupus, (10) chronic fatigue syndrome, (11) fibromyalgia, (12) hypothyroidism, (13) hyperthyreosis, (14) scleroderma, (15) Behcet’s disease, (16) inflammatory bowel disease, (17) multiple sclerosis, (18) myasthenia gravis, (19) Meniere’s syndrome, (20) Guillain-Barre syndrome, (21) Sjogren’s syndrome, (22) vitiligo, (23) endometriosis, (24) psoriasis, (25) systemic scleroderma, (26) asthma, (27) or ulcerative colitis.
Election of species for group ii must correspond to the species election for group i.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims are generic.
Groups I-III are related as a method of producing MSCs, a composition of MSCs, and a method of treatment with MSCs.


Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of mesenchymal stem cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Polchert et al. European Journal of Immunology. 2008;(38) 1745-1755 (reference CC of IDS filed 04/17/2019, hereinafter referred to as Polchert et al) .  
Polchert et al teaches a method of preventing graft versus host disease (GVHD) by administering MSCs that have been pretreated with IFN-gamma (Abstract). They teach the treatment of MSCs with 5, 10, or 500U of IFN-gamma prior to administration to mice that were undergoing transplantation (MSC activation with IFN-γ). IFN-gamma pretreated MSCs were shown to lead improved survival in a mouse model of GVHD (MSC activation with IFN-γ; Fig. 6). Lastly, Polchert et al teaches that IFN-γ pretreatment has been shown to lead to the production of anti-inflammatory or immunosuppressive mediators (Discussion, paragraph 02). The MSCs claimed in the instant invention are not defined by specific structural features and are thus indistinguishable from those disclosed by Polchert et al. Therefore, the technical feature of MSCs does not make a contribution over the prior art. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Status of the claims
Claims 1-18 are subjected to a restriction/election requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        


/RAM R SHUKLA/               Supervisory Patent Examiner, Art Unit 1635